Appellant renews complaint of the action of the trial court in refusing to allow him to cross-examine the witness Lairemore as is complained of in his bill of exceptions No. 1. Said bill shows that the witness was asked if he did not know that his sister made a complaint against Mike Hughey (brother of appellant) and charged him with being the father of her child. The witness *Page 415 
answered in the negative. He was then asked the question: "And you know she made complaint against seventeen other men?" The State's attorney objected to an answer to this question. The bill reflects the fact that appellant stated that he expected to show by the witness further that no complaint was ever lodged against him and his brother until the sister of the witness was arrested for being a prostitute; that after such arrest complaint was lodged against these defendants for the offenses now charged against them by indictment. It is averred in the bill that "The answers to the questions above detailed were very necessary to show the animus of the witness against the defendant." In qualifying said bill of exceptions the court states that when he sustained the objection made by the State to the question above set out, he then stated to appellant's counsel as follows: "Prove any complaint or anything else in regard to B.J. Stephens, Mike Hughey or Pete Hughey, anything you want to." It hardly needs analysis to show that unless the matter sought to be elicited from the witness in some way pertained to or was connected with the parties implicated in the manufacture of the whisky on the occasion in question, viz: Stephens, Mike Hughey or Pete Hughey, the evidence would not be pertinent to any issue here involved. It is not stated in the bill that Stephens or either one of the Hughey brothers had anything to do with causing the arrest of the said sister of witness Lairemore, and as far as this bill sheds light on the relevance of the proposed testimony as showing animus on the part of this witness against either of the parties named, we confess our inability to see it.
The other questions raised in the motion for rehearing, viz: that there is not sufficient evidence in the record to show the presentment of the indictment upon which this conviction was had, by a grand jury in the county in which the indictment purports to have been returned, were decided in the case of Stephens v. State, 265 S.W. Rep., 148, adversely to appellant.
The motion for rehearing will be overruled.
Overruled.